United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2215
Issued: May 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2010 appellant filed a timely appeal from a July 7, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant established that her claim should be accepted for
additional left shoulder conditions due to the February 9, 2010 employment injury; and
(2) whether the Office met its burden of proof to terminate appellant’s medical benefits on the
grounds that she no longer had any residuals or disability causally related to her accepted
employment-related injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 9, 2010 appellant, then a 55-year-old rural mail carrier, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a left arm and head injury when she was
getting out of a car to service a stop, slipped on the ice and fell on the curb. She sustained her
injury, filed her claim, stopped work and notified her supervisor on the same date.
In a February 9, 2009 emergency room report, Dr. Brian Grantham, a treating physician,
reported that appellant’s radiology report showed no acute fracture or dislocation. He diagnosed
left shoulder contusion noting that she slipped on ice and fell on her left shoulder.
In a March 1, 2010 medical report, Dr. Wesley Cox, Board-certified in public health,
reported that appellant had a possible rotator cuff tear and recommended a magnetic resonance
imaging (MRI) scan.
In a March 16, 2010 MRI scan report, Dr. Kevin Haney, Board-certified in family
medicine, reported that appellant’s left shoulder showed tendinopathy or a partial thickness tear
of the distal supraspinatus tendon, possible mild impingement related to bony spur, a slightly
medially displaced bicep tendon and a large glenohumeral joint effusion.
Appellant signed a March 4, 2010 offer of modified assignment from the employing
establishment in which she answered telephones and filled out paperwork.
Duty status reports dated March 1 to April 21, 2010 were also submitted. Dr. Cox placed
appellant on limited duty and diagnosed her with left shoulder pain noting that she slipped on ice
and fell on her left arm. On March 24, 2010 he evaluated an MRI scan of appellant’s left
shoulder and diagnosed partial thickness rotator cuff tear, rotator cuff tendinitis with
impingement, acromioclavicular (AC) joint degenerative joint disease (DJD) and adhesive
capsulitis.
In an April 21, 2010 medical report, Dr. Cox diagnosed left subscapularis with partial
thickness tear, adhesive capsulitis, and rotator cuff impingement and pain. He recommended
appellant continue with her subacromial injections.
By decision dated May 19, 2010, the Office accepted appellant’s claim for a left shoulder
contusion.
By letter dated May 19, 2010, the Office informed appellant that her left shoulder
contusion had been accepted, but that Dr. Cox had diagnosed additional left shoulder pain, left
subscapularis with partial thickness tear, rotator cuff tendinitis with impingement, DJD of AC
joint and adhesive capsulitis. It informed appellant that the other conditions could not be
accepted as the medical evidence did not establish a causal relationship between these conditions
and the February 9, 2010 injury. Appellant was given 30 days to submit additional evidence.
In a June 7, 2010 medical report, Dr. Cox reported that appellant was neurovascularly
intact and diagnosed left adhesive capsulitis, left partial thickness, subscapularis tear and left
shoulder impingement syndrome. In an attending physician’s report (Form CA-20) of said same

2

date, he noted that appellant fell on ice on February 9, 2010 while at work and diagnosed pain
and stiffness, recommending she continue to work for the time being.
By decision dated July 7, 2010, the Office denied appellant’s claim for the additional left
shoulder conditions because the medical evidence did not support causal relationship to the
February 9, 2010 employment injury. It also terminated her medical benefits on the grounds that
she no longer had any residuals or disability causally related to her accepted contusion. The
Office specifically noted that no medical records after February 9, 2010 indicated that the left
shoulder condition was still active and that contusions typically resolved in about two weeks.2
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that a condition not accepted or approved by the Office was
due to an employment injury, she bears the burden of proof to establish that the condition is
causally related to the employment injury.3 To establish a causal relationship between the
condition, as well as any attendant disability claimed and the employment event or incident, the
employee must submit rationalized medical opinion evidence based on a complete factual and
medical background, supporting such a causal relationship.4 Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.5
ANALYSIS -- ISSUE 1
The Board finds that appellant has not established that she sustained additional left
shoulder conditions causally related to her accepted injury. The Office accepted that on
February 9, 2010 appellant sustained a left shoulder contusion. Appellant contends that the
Office should accept left shoulder pain, left subscapularis with partial thickness tear, rotator cuff
2

The Board notes that appellant submitted additional evidence after the Office rendered its July 7, 2010 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final
decision and, therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to the Office, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
3

Jaja K. Asaramo, 55 ECAB 200 (2004).

4

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

5

James Mack, 43 ECAB 321 (1991).

3

tendinitis with impingement, AC joint DJD and adhesive capsulitis. The medical evidence of
record does not contain a reasoned medical opinion establishing the causal relationship between
these shoulder conditions to the accepted injury.
In reports dated March 1 to June 7, 2010, Dr. Cox treated appellant for left shoulder pain
reporting that appellant had fell on ice while at work on February 9, 2010. Upon physical
examination and evaluation of x-rays and MRI scans of appellant’s left shoulder, he diagnosed
left shoulder pain, left subscapularis with partial thickness tear, rotator cuff tendinitis with
impingement, AC joint DJD and adhesive capsulitis.
Dr. Cox did not address whether appellant’s condition was work related or offer a
rationalized opinion on the causal relationship between appellant’s diagnosed condition and the
February 9, 2010 employment incident.6 While he generally noted that appellant fell on ice at
work on February 9, 2010, he never stated how the employment incident caused or contributed to
the shoulder problems he diagnosed. Though Dr. Cox diagnosed several conditions, none of his
reports mentioned a work-related cause or aggravation of appellant’s various shoulder problems.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.7 Therefore, Dr. Cox’s medical
reports are insufficient to meet appellant’s burden of proof.
In a March 16, 2010 MRI scan report, Dr. Haney reported that appellant’s left shoulder
showed tendinopathy of the distal supraspinatus tendon versus partial thickness, possible mild
impingement related to bony spur, a slightly medially displaced bicep tendon and a large
glenohumeral joint effusion. While he diagnosed appellant’s left shoulder condition, he did not
identify a cause and did not mention appellant’s employment incident. Without medical
reasoning explaining how appellant’s February 9, 2010 employment injury caused the left
shoulder condition, Dr. Haney’s report is insufficient to meet her burden of proof.8
LEGAL PRECEDENT -- ISSUE 2
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.9 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.10

6

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

C.B., Docket No. 09-2027 (issued May 12, 2010); Stephen R. Edgar, Docket No. 08-2214 (issued May 6, 2009).

8

C.B., Docket No. 08-1583 (issued December 9, 2008).

9

Bernadine P. Taylor, 54 ECAB 342 (2003).

10

Id.

4

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.11 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.12 Office procedures require notification prior to
terminating all medical benefits.13 The Board has held that the Office must follow its procedures
and provide claimant notice and an opportunity to respond prior to the termination of
compensation benefits.14
ANALYSIS -- ISSUE 2
The Office accepted that appellant sustained a left shoulder contusion on February 9,
2010 and authorized medical care. By decision dated July 7, 2010, it terminated appellant’s
medical benefits on the grounds that the accepted left shoulder contusion ceased without
residuals. The Board finds that the Office failed to meet its burden of proof in terminating
appellant’s medical benefits.
Under the Office’s procedures, a notice of proposed termination should have been sent to
appellant allowing her 30 days to respond.15 The Office sent a May 19, 2010 letter advising
appellant that her claim was being accepted only for left shoulder contusion and she would need
to submit additional medical evidence to establish a causal relationship between her employment
injury and the other diagnosed left shoulder conditions. However, this letter did not notify that
the Office contemplated termination of her medical benefits. It cannot be construed as a
pretermination notice.16
Under Office procedure, notice is required before terminating medical benefits.
Pretermination notice is not required when the physician indicates that further medical treatment
is not necessary, when the physician indicates that treatment has ended or when the Office denies
payment for a particular charge on an exception basis.17 In its July 7, 2010 decision, the Office
simply stated that appellant’s injury was no longer active because left shoulder contusions
typically resolve in two weeks. It did not meet any exception to the general requirement to
provide notice. Appellant’s physician never stated that medical treatment had ended or that
further treatment was not necessary.

11

Roger G. Payne, 55 ECAB 535 (2004).

12

Pamela K. Guesford, 53 ECAB 726 (2002).

13

Winton A. Miller, 52 ECAB 405 (2001); Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances,
Chapter 2.1400.6b (March 1997).
14

Winton A. Miller, supra note 13.

15

Federal (FECA) Procedure Manual, supra note 13.

16

P.C., 111 LRP 1077 (ECAB 2010).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.6b (March 1997).

5

Therefore, since there is no evidence that the Office provided notice and an opportunity
to respond prior to termination of appellant’s medical benefits, the Office failed to meet its
procedural obligation to appellant. The July 7, 2010 decision will be reversed in part regarding
the termination of medical benefits.
CONCLUSION
The Board finds that appellant failed to establish that her claim should be expanded to
include additional left shoulder conditions due to the February 9, 2010 employment injury. The
Board further finds that the July 7, 2010 termination decision was improper as the Office failed
to provide notice of the proposed termination.
ORDER
IT IS HEREBY ORDERED THAT the July 7, 2010 decision of the Office of Workers’
Compensation Programs is reversed in part and affirmed in part.
Issued: May 19, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

